Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In light of the amendments of July 27, 2021 and upon consideration of the Declaration of David Fraebel, claims 1-4,6-9,16,19,23-24 and 30-31 have been found to overcome the previous rejections, and currently are considered allowable over the prior art. 
The prior art of record  does not teach nor fairly suggest an apparatus set forth in amended claim 1, wherein a first set of electrically connected concentric rings or concentric arcs and a second set of electrically connected concentric rings or concentric arcs, a first voltage source coupled to the first set of electrically connected concentric rings; and a second voltage source coupled to the second set of electrically connected concentric rings and wherein the first and second voltage sources are  configured to be controlled to generate an alternating current (AC) electric field within the microfluidic channel, wherein the generated AC electric field produces a dielectrophoretic force on said test sample when said test sample traverses said microfluidic channel, the dielectrophoretic force causing the microscaled components in the test sample to be separated from the product to be analyzed by aligning and holding the microscaled components to a curvature of a plurality of the concentric rings or concentric arcs in the first set and/or a plurality of the concentric rings or concentric arcs in the second set of electrically connected concentric rings or concentric arcs of the at least one electrode 
The prior art of record does not teach nor fairly suggest an apparatus set forth in claim 30, wherein a first chamber for storing a test sample including product to be analyzed and microscaled components to be separated from said product to be analyzed; and a microfluidic separator for separating said product to be analyzed from said microscaled components, said microfluidic separator including one or more microfluidic channels having microchannel walls, each of the one or more microfluidic channels including: at least one electrode arranged adjacent to a wall of the microfluidic channel, the at least one electrode configured to produce a dielectrophoretic force on said test sample when said test sample traverses through said microfluidic channel to undergo a dielectrophoresis-based separation, said at least one electrode comprising: a plurality of concentric rings or concentric arcs extending radially outwards from a center point and structured in a substantially circular formation, wherein each of said plurality of concentric rings terminate at electrode leads that extend radially outwards, the plurality of concentric rings or concentric arcs being electrically connected to at least one voltage source such that when voltage is applied to said at least one electrode, adjacent rings or arcs of said concentric rings or concentric arcs alternate in voltage potential between two potentials.
The closest prior art is considered to be Weber (US 2013/0105317) and Cheng (US 2014/0083855). As stated in the in applicant’s arguments of July 27, 2021 and the Declaration of David Fraebel, the electrodes in Cheng are used to concentrate some fraction of particles of interest from a small .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795